IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED
JESUS GALARZA,

      Appellant,

 v.                                              Case No. 5D14-664

STATE OF FLORIDA,

      Appellee.

________________________________/

Opinion filed July 15, 2014

3.850 Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Jesus Galarza, Clermont, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.


      AFFIRMED. See Ghent v. State, 27 So. 3d 121 (Fla. 4th DCA 2010).




TORPY, C.J., ORFINGER and LAWSON, JJ., concur.